Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to amendment filed on 6/6/2022 where Applicant amended the claims and added new claims 21-23, and was entered with RCE on 6/28/22. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments, filed 6/6/22, have been fully considered and are partially persuasive.  The previous prior art 103 rejection has been overcome.  However, upon further consideration, a new grounds of rejection is made in based on Shah in view of Peterson  in further view of Smith.
Applicants response to the Double Patenting rejection is acknowledged. The rejections will not be withdrawn, however are held in abeyance until no other rejections are outstanding.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 18-19 recite “determining, by the device and using a mapping of the identification information corresponding to a continuity record identifier for the user action…” which is unclear. 
It is unclear how the word “corresponding” applies to the claim elements. Does the mapping “correspond” to the continuity record identifier or to the user action or both? Or does the identification information “correspond” to the continuity record identifier or to the user action or both?
Use of “the”, “to” and “for” are unclear in regards to “the identification information”, “to a continuity record identifier” , and “for the user action”. Does the word “the” apply to the identification information or apply to the identification information corresponding…? Does the mapping or the identification information correspond “to” the continuity record identifier? It is unclear what is “for the user action”.
Is the continuity record identifier determined from a list/plurality of record identifiers? Is the record identifier for a session or for an action in the session? Is the same record identifier given for all user actions?
In claim 1, lines 27-28 recite “wherein the distributed ledger includes a plurality of continuity records associated with a plurality of user actions associated with a user of the user device” which is unclear. It is unclear if each continuity record has the same or different record identifier, the same or different device information, and the same or different hash of the activity. It is further unclear if each continuity record is a user session or if a user session comprises multiple records (which causes indefiniteness with lines 31-32 of the claim).
Independent claims 8 and 15 are slight variations of claim 1 and are thus rejected based upon the same rationale.
Dependent claims inherit the deficiencies of the independent claim and to do remedy the deficiencies, and are thus rejected based upon the same rationale.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US Patent 10366431) in view of Peterson et al (US Publication 20190109706) in further view of Smith et al (US Publication 20030083938).
In reference to claim 1, Shah teaches a method comprising:
monitoring, by a device, a user interface associated with a user device, wherein the user interface includes a plurality of user interface objects; (see at least col 4 lines 15-24 & col 4 line 64 - col 5 line 4, which teach a user interface with web pages and network content)
detecting, by the device, a user action associated with a first user interface object of the plurality of user interface objects, wherein the user action causes the user device to perform an operation associated with a first platform; (see at least col 5 lines 9-24, which teaches detecting user interactions with an electronic commerce application)
determining, by the device and based on detecting the user action, activity data associated with the operation, wherein the activity data identifies an interaction involving the first user interface object in association with the operation; (see at least col 4 lines 64-65 and col 5 lines 25-32, which teach collecting navigation history, session data, and behavior data associated with user operations via the application)
determining, by the device using identification information corresponding to a continuity record identifier for the user action, the continuity record identifier, (see at least col 6 lines 26-32, which teaches determining an identifier for the page that is implemented in session continuity, the page identifier corresponds to user account data for the user that access the page) 
wherein the identification information is associated with the user device or a user of the user device (see at least col 4 lines 61-63, which teaches user information);
generating, by the device, a continuity record associated with the user action, wherein the continuity record includes: the continuity record identifier, the identification information, and the activity data; (see at least col 4 lines 61-67 and 6 lines 26-32, which teach generating a user account record which includes the page identifier, user information, and activity/session data)
wherein there are a plurality of continuity records associated with a plurality of user actions associated with a user of the user device, (see at least col 3 lines 42-45 and col 4 lines 61-64, which teach a plurality of users and a plurality of user account records) 
wherein one or more of the plurality of continuity records are accessible to a plurality of nodes, (see at least col 5 lines 33-36 and col 6 lines 51-63, which teach multiple clients which can access the session records) and
wherein the plurality of continuity records permit a user session to be maintained across a plurality of different platforms (see at least col 2 lines 2-4 and col 7 lines 34-41, which teach managing and resuming a session across different clients).

Shah fails to explicitly teach: generating a continuity record associated with the continuity record identifier, wherein the continuity record is stored in a distributed ledger including a hash of the activity data. However, Peterson teaches generating a user record for securely storing and retrieving usage history related to a user, and teaches this within a blockchain ledger environment which anonymizes the data and prevents unauthorized access while providing subsequent secure access to the user (see Peterson, at least paragraphs 44,67), Peterson further teaches hashing the data item for storage (see Peterson, at least paragraphs 30,54). It would have been obvious for one of ordinary skill in the art to modify Shah for the purpose of managing the user data in a secure and independent way which does not rely upon third party service providers.

Shah fails to explicitly teach determining, by the device and based on an identifier associated with the user device, identification information, wherein the identifier includes at least one of: a serial number of the user device, an address of the user device, or an account number of the user device. However, Smith teaches tracking user session activity on a device (see Smith, at least paragraph 1) and discloses determining a users terminal/computer identifier in the form of an IP address (Smith, at least paragraph 38 lines 13-15) and terminal serial number (Smith, at least paragraph 47 lines 9-11). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shah based on the teachings of Smith for the purpose of building user profiles that can keep track of users activities on a device and use those profiles to enhance the users experiences based on their profiles (Smith, at least paragraph 14).

Shah fails to explicitly teach using a mapping of identification information corresponding to a continuity record identifier for the user action. However, Smith teaches generating profile data based on user activity (see Smith, at least paragraph 35 lines 1-14), and correlating/mapping the profiles (i.e. the claimed continuity record) to the terminal identifier (ie. the claimed device identification information) (Smith, at least paragraph 38). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Shah based on the teachings of Smith for the purpose of building user profiles that can keep track of users activities on a device and use those profiles to enhance the users experiences based on their profiles.

In reference to claim 2, this is taught by Peterson, see at least paragraphs 42,46, which teaches multiple computers systems utilized for validating and storing the records. 
In reference to claim 3, this is taught by Shah, see at least col 6 lines 13-21, which teaches generating the record with a management application which is integrated with the system. 
In reference to claim 4, this is taught by Shah, see at least col 4 line 64 - col 5 line 4, which teaches the a user browser session. 
In reference to claim 5, this is taught by Shah, see at least col 6 lines 26-28, which teaches a unique identifier.
In reference to claim 6, this is taught by Shah, see at least col 4 lines 61-63 & col 6 lines 42-44, which teaches authenticating user login.
In reference to claim 7, this is taught by Shah, see at least col 4 lines 61-63 & col 6 lines 42-44, which teaches user login credentials.
In reference to claim 21, this is taught by Shah, see at least paragraph 35 lines 4-7, which teaches user activity data including identifying length and time of a session.
Claims 8-20,22,23 correspond to claims 1-7,21 and are slight variations thereof. Therefore claims 8-20,22,23 are rejected based upon the same rationale as given above.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
August 23, 2022